Case 2:17-cv-02668-TLP-tmp Document 209 Filed 07/13/20 Page 1 of 2                          PageID 2824




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TENNESSEE
                                      WESTERN DIVISION


      BUILDERS INSULATION OF                           )
      TENNESSEE, LLC,                                  )
                                                       )
              Plaintiff,                               )
                                                       )        No. 2:17-cv-02668-TLP-tmp
      v.                                               )
                                                       )
      SOUTHERN ENERGY SOLUTIONS,                       )
      THOMAS WALKER DAVIS, and TERI                    )
      LEIGH DAVIS,                                     )
                                                       )
              Defendant.                               )


                    ORDER ADOPTING REPORT AND RECOMMENDATION


           The Magistrate Court issued a Report and Recommendation (“R&R”) addressing the

     amended declaration in support of attorneys’ fees submitted by counsel for Plaintiff, Builders

     Insulation of Tennessee, LLC (“Builders”). (ECF No. 208.) The Magistrate Court

     recommended that the Court award Builders $19,424.50 in attorneys’ fees from the Defendants,

     Thomas Walker Davis and Teri Leigh Davis (collectively, “the Davises”). (Id.) This award

     reflects $2,482.00 in reductions for block billings and billing entries unrelated to the notice of

     noncompliance and the motion for sanctions, as well as $1,876.00 in reductions for post-ruling

     billing entries. (Id. at PageID 2823.) Neither party objected to the R&R and the time to do so

     has now passed. 1

           Under Federal Rule of Civil Procedure 72(b)(2), “[w]ithin 14 days of being served with a

     copy of the recommended disposition, a party may serve and file specific written objections to


 1
     Objections to the R&R were due 14 days after entry of the R&R—June 16, 2020
Case 2:17-cv-02668-TLP-tmp Document 209 Filed 07/13/20 Page 2 of 2                       PageID 2825




  the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). Neither party objected

  to the R&R, and the time for filing objections has expired. See Fed. R. Civ. P. 5(b)(2), 6(d),

  72(b)(2). When no timely objection is filed, the court need only satisfy itself that there is no

  clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.

  72(b) advisory committee notes.

         Having reviewed the R&R, the Court finds no clear error and ADOPTS the R&R in its

  entirety and AWARDS Builders $19,424.50 in attorneys’ fees from the Davises.

        SO ORDERED, this 13th day of July, 2020.
                                                s/Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




                                                   2
